United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                            Nos. 07-3652, 08-1252/2094
                                   ___________

United States of America,           *
                                    *
           Appellee,                *
                                    * Appeals from the United States
      v.                            * District Court for the
                                    * Eastern District of Arkansas.
Larry Thomas, Husband; Rosie Lee    *
Thomas, Wife,                       * [UNPUBLISHED]
                                    *
           Appellants.              *
                               ___________

                             Submitted: May 7, 2009
                                Filed: May 22, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Larry and Rosie Lee Thomas appeal from the district court’s1 adverse grant of
summary judgment as well as its denials of their post-judgment motions to quash a
writ of assistance and for other relief. On appeal, they argue that the district court
lacked subject matter jurisdiction. Upon de novo review, see Myers v. Richland
County, 429 F.3d 740, 745 (8th Cir. 2005), we conclude that the court had jurisdiction



      1
        The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.
 under 28 U.S.C. § 1345.2 Finally, we find no basis for reversing the district court’s
denials of appellants’ post-judgment motions. Cf. Lara v. Sec’y of Interior, 820 F.2d
1535, 1542-43 (9th Cir. 1987) (district court may issue orders pending appeal to
enforce judgment).

      Accordingly, we affirm in each of these three consolidated appeals. See 8th Cir.
R. 47B. Appellants’ pending motion for contempt is denied.
                     ______________________________




      2
       In particular, we find no merit to appellants’ jurisdictional argument that is
apparently based on Pigford v. Glickman, 185 F.R.D. 82 (D.D.C. 1999), aff’d, 206
F.3d 1212 (D.C. Cir. 2000).

                                         -2-